DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/17/2021 has been entered.

Response to Arguments
Applicant's arguments filed 03/17/2021 have been fully considered but they are not persuasive.

On page 8, Applicant argues that “Han does not teach to pause rendering of visual primary content to present first alert content which includes a notification”.

In response: Han in para. [0051] teaches the electronic device 100 may temporarily suspend output of audio related to virtual content, and may output audio corresponding to a notification of reception of the communication event (e.g., notification of reception of a call or a message) i.e. when a call notification is received, the content is temporarily suspended, also see para. [0080]. Note that depending on the priority of the call, user could accept or reject the notification. Also see in para. [0138], note that if a call is connected during playback of virtual content related to the head-mounted device 200, the electronic device 100 may output a virtual content pause screen 810 as shown in a state 801. Therefore, the stated argument is not persuasive. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 and 16 of U.S. Patent No. 10,482,749. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 11 are anticipated by claims 14 and 16 of Patent No. 10,482,749.

Instant Application 
Patent No. 10,482,749
1. An immersive head-mounted display (IHMD) comprising: one or more displays; one or more processors; and memory including instructions that, when executed by the one or more processors, cause the one or more processors to: present primary content on the one or more displays; receive first alert content from a first electronic appliance, wherein the first alert content includes a notification; determine, based on a first alert level of the first alert content, whether to pause rendering of the primary content and present the first alert content within a period of time the rendering of the primary content is paused, or to continue the rendering of the primary content and present the first alert content overlaying the primary content within a period of time the rendering of the primary content continues; and in response to a determination that the alert level is high, pause the rendering of the primary content and present the first alert content within the period of time the rendering of the primary content is paused.

11. A computer-implemented method, comprising: presenting primary content on one or more displays of an immersive head-mounted display (IHMD); receiving, by the IHMD, first alert content from a first electronic appliance, wherein the first alert content includes a notification; determining, based on a first alert level of the first alert content, whether to pause rendering of the primary content and present the first alert content within a period of time the rendering of the primary content is paused, or to continue the rendering of the primary content and present the first alert content overlaying the primary content within a period of time the rendering of the primary content continues; and in response to determining that the first alert level is not high, continuing the rendering of the primary content and presenting the first alert content overlaying the primary content within a period of time the rendering of the primary content continues.

14. An immersive head-mounted display (IHMD) comprising: a hardware data receiving component operable to receive data indicative of alert data generated by one or more electronic appliances; a processing unit, having one or more hardware processors communicatively coupled to the hardware data receiving component, and operable to a cause a display device to pause rendering primary content and display one or more user interface elements for presenting or ignoring alert content when an alarm level of the alert data is determined to be high, according to a predetermined alarm level that is user defined, and to continue rendering the primary content and display the one or more user interface elements for presenting or ignoring the alert content when the alarm level is determined to be low according to the predetermined alarm level; and the display device, coupled to the processing unit, the display device operable to generate a graphical user interface featuring the primary content and the one or more user interface elements for presenting or ignoring the alert content and to pause rendering of the primary content upon receipt of an input for presenting the alert content, wherein the alert content identifies the one or more electronic appliances that generated the alert data and information describing the alert data.

16. A method comprising: receiving, at a hardware receiving component, alert data sent from one or more electronic appliances that are communicatively coupled to the hardware receiving component, the one or more electronic appliances associated with a user; causing, by a control device, a display device of an immersive head-mounted display (IHMD), to pause rendering of primary content and display one or more user interface elements for presenting or ignoring alert content when the control device determines an alarm level of the alert data is high, according to a predetermined alarm level that is user defined, and to continue rendering the primary content and display the one or more user interface elements for presenting or ignoring the alert content when the control device determines the alarm level is low according to the predetermined alarm level; displaying, on a display device of the IHMD, a graphical user interface including the primary content and the one or more user interface elements for presenting or ignoring the alert content; and pausing, by the IHMD, rendering of the primary content upon receipt of an input for presenting the alert content, wherein the alert content identifies the one or more electronic appliances that generated the alert data and information describing the alert data.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-12, 14-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US Publication Number 2016/0066295 A1, hereinafter “Han”).

(1) regarding claim 1:
As shown in fig. 1, Han disclosed an immersive head-mounted display (IHMD) (100, head-mounted electronic device) comprising: 
one or more displays (para. [0037], note that the electronic device 100 may display virtual content for the head-mounted device 200 on each of separated display areas of a display (e.g., the display may include a display area for each of the user's eyes)); 
one or more processors (120, fig. 2, processor); and 
memory (130, fig. 2, memory) including instructions that, when executed by the one or more processors (para. [0059], note that the electronic device 100 may include a bus 110, a processor 120, a memory 130, an input/output interface 180, the display 150, a communication interface 160, and a function control module 170), cause the one or more processors to: 
present primary content on the one or more displays (para. [0038], note that the electronic device 100 may prepare virtual content though background processing, and, when being mounted on the head-mounted device 200, the electronic device 100 may cause the display the virtual content on each separated display area of the display); 
receive first alert content from a first electronic appliance (para. [0039], note that the electronic device 100 may differently provide a call receiving notification for the state in which the head-mounted device 200 is worn. Also see para. [0091], note that ringtone notification (output of specified audio data) may be performed by outputting audio data corresponding to a setting of the electronic device 100 in the mounted state), wherein the first alert includes a notification (para. [0051], note that the electronic device 100 may temporarily suspend output of audio related to virtual content, and may output audio corresponding to a notification of reception of the communication event (e.g., notification of reception of a call or a message). Also see para. [0080]); and 
in response to a determination that the alert level is high (para. [0064], note that the middleware 143 may set a high priority on reception of a communication event during operation on virtual content. The middleware 143 may be configured to return to a virtual content operation state when a call is ended, or message checking is completed or cancelled), pause the rendering of the primary content and present the first alert content within the period of time the rendering of the primary content is paused (para. [0084], note that the function switching module 173 may suspend output of audio data related to a call if a call function, which is performed while the head-mounted device 200 is mounted. Also see para. [0098-0099]). 
Han disclosed most of the subject matter as described as above except for specifically teaching determine, based on a first alert level of the first alert content, whether to pause rendering of the primary content and present the first alert content within a period of time the rendering of the primary content is paused or to continue the rendering of the primary content and present the first alert content overlaying the primary content within a period of time the rendering of the primary content continues. 
However, Han teaches determine, based on a first alert level of the first alert content, whether to pause rendering of the primary content and present the first alert content within a period of time the rendering of the primary content is paused (para. [0051], note that the electronic device 100 may temporarily suspend output of audio related to virtual content, and may output audio corresponding to a notification of reception of the communication event (e.g., notification of reception of a call or a message)), or to continue the rendering of the primary content and present the first alert content overlaying the primary content within a period of time the rendering of the primary content continues (para. [0081], note that the function switching module 173 may support a call connection function in response to a call connection request being made, and may resume playback of virtual content when a call is ended).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to determine, based on a first alert level of the first alert content, whether to pause rendering of the primary content and present the first alert content within a period of time the rendering of the primary content is paused or to continue the rendering of the primary content and present the first alert content overlaying the primary content within a period of time the rendering of the primary content continues. The suggestion/motivation for doing so would have been to provide a communication function control method for smoothly performing a communication function of an electronic device even while a function related to a body-mounted device (e.g., a head-mounted device) is performed (para. [0008]). Therefore, it would have been obvious to for Han to obtain the invention as specified in claim 1.

(2) regarding claim 2:
Han further disclosed the IHMD of claim 1, wherein the instructions, when executed by the one or more processors, further cause the one or more processors to: receive a setting value for the first electronic appliance indicating when an alert level is high (para. [0064], note that the middleware 143 may set a high priority on reception of a communication event during operation on virtual content. The middleware 143 may be configured to return to a virtual content operation state when a call is ended, or message checking is completed or cancelled); and configure the first electronic appliance to generate the first alert content based on the setting value (para. [0091], note that ringtone notification (output of specified audio data) may be performed by outputting audio data corresponding to a setting of the electronic device 100 in the mounted state, the connected state).

(3) regarding claim 4:
Han further disclosed the IHMD of claim 2, wherein the setting value is a temperature detected by the first electronic appliance (para. [0173], note that the battery gauge may measure, for example, a remaining capacity of the battery 1196 and a voltage, current or temperature thereof while the battery is charged. The battery 1196 may store or generate electricity, and may supply power to the electronic device 1100 using the stored or generated electricity). 

(4) regarding claim 5:
Han further disclosed the IHMD of claim 1, wherein the instructions, when executed by the one or more processors, further cause the one or more processors to: 
present second alert content from a second electronic appliance within a same period of time that the first alert content is presented (para. [0128], note that if a call is received while the virtual content is played, the electronic device 100 may output a call reception UI 631 as shown in a state 603. The call reception UI 631 may include an acceptance image 633 and a rejection image 635). 

(5) regarding claim 6:
Han further disclosed the IHMD of claim 1, wherein the instructions, when executed by the one or more processors, further cause the one or more processors to: present second alert content from a second electronic appliance in response to receiving an input to scroll from the first alert content to the second alert content (para. [0131], note that the electronic device 100 may reject a call if a focus of the virtual content deviates from a specified portion, for example, the call reception UI 631, or is moved to a location spaced apart from the call reception UI 631 by a certain distance. The electronic device 100 may skip output of the end image 653 in the state 605). 

(6) regarding claim 8:
Han further disclosed the IHMD of claim 1, wherein the first alert content includes one or more opaque user interface elements (para. [0128], note that if a call is received while the virtual content is played, the electronic device 100 may output a call reception UI 631 as shown in a state 603. Note that the content could be opaque). 

(7) regarding claim 9:
Han further disclosed the IHMD of claim 1, wherein the first electronic appliance is one of a refrigerator, an air conditioner, a heater, a stove, a dishwasher, a microwave oven, a hot water heater, a washing machine, a dryer, a stove, a door entry alarm, a window alarm, or an oven (para. [0031], note that an electronic device may be a smart home appliance. The smart home appliance may include at least one of, for example, a television (TV), a digital versatile disc (DVD) player, an audio, a refrigerator, an air conditioner, a cleaner, an oven, a microwave oven, a washing machine, an air cleaner, a set-top box, a home automation control panel, a security control panel, a TV box).

(8) regarding claim 10:
Han further disclosed the IHMD of claim 1, wherein the instructions, when executed by the one or more processors, further cause the one or more processors to: 
receive second alert content from the first electronic appliance (para. [0068], note that the input/output interface 180 may further include a vibration module or a lamp module. The vibration module or the lamp module may vibrate or may emit flickering light in a specified pattern in relation to playback of virtual content. Furthermore, the vibration module or the lamp module may vibrate or may emit a flickering light in a specified pattern corresponding to a call reception notification); 
determine, based on a second alert level of the second alert content, whether to pause rendering of the primary content and present the second alert content within a period of time the rendering of the primary content is paused, or to continue the rendering of the primary content and present the second alert content overlaying the primary content within a period of time the rendering of the primary content continues (para. [0080], note that the function switching module 173 may perform control so that virtual content specified by the input event is executed in virtual content (e.g., a home screen, a virtual content list screen, or the like). If the function switching module 173 receives a communication event (e.g., a call connection request message or a text message) while outputting (or playing) virtual content, the function switching module 173 may temporarily suspend playback of virtual content and may support output of a call-related UI or processing of a call); and 
in response to a determination that the second alert level is not high, continue the rendering of the primary content and present the second alert content overlaying the primary content within the period of time the rendering of the primary content continues (para. [0099], note that in the mounted state, the processor (or function control module) may display the output interface including a call rejection image in response to reception of the communication event, and may reject a call if the call rejection image is gazed at for a specified time or a specified event occurs thereafter on the basis of the body-mounted device).

(11) regarding claim 11:
As shown in fig. 1, Han disclosed a computer-implemented method (100, head-mounted electronic device) comprising: 
presenting a graphical user interface including primary content on the one or more displays (para. [0038], note that the electronic device 100 may prepare virtual content though background processing, and, when being mounted on the head-mounted device 200, the electronic device 100 may cause the display the virtual content on each separated display area of the display); 
receiving, by the IHMD, first alert content from a first electronic appliance (para. [0039], note that the electronic device 100 may differently provide a call receiving notification for the state in which the head-mounted device 200 is worn. Also see para. [0091], note that ringtone notification (output of specified audio data) may be performed by outputting audio data corresponding to a setting of the electronic device 100 in the mounted state), wherein the first alert includes a notification (para. [0051], note that the electronic device 100 may temporarily suspend output of audio related to virtual content, and may output audio corresponding to a notification of reception of the communication event (e.g., notification of reception of a call or a message). Also see para. [0080]); and 
in response to a determination that the alert level is not high (para. [0064], note that the middleware 143 may set a high priority on reception of a communication event during operation on virtual content. The middleware 143 may be configured to return to a virtual content operation state when a call is ended, or message checking is completed or cancelled), pause the rendering of the primary content and present the first alert content within the period of time the rendering of the primary content is paused (para. [0099], note that in the mounted state, the processor (or function control module) may display the output interface including a call rejection image in response to reception of the communication event, and may reject a call if the call rejection image is gazed at for a specified time or a specified event occurs thereafter on the basis of the body-mounted device)]). 
Han disclosed most of the subject matter as described as above except for specifically teaching determine, based on a first alert level of the first alert content, whether to pause rendering of the primary content and present the first alert content within a period of time the rendering of the primary content is paused or to continue the rendering of the primary content and present the first alert content overlaying the primary content within a period of time the rendering of the primary content continues. 
However, Han teaches determine, based on a first alert level of the first alert content, whether to pause rendering of the primary content and present the first alert content within a period of time the rendering of the primary content is paused (para. [0051], note that the electronic device 100 may temporarily suspend output of audio related to virtual content, and may output audio corresponding to a notification of reception of the communication event (e.g., notification of reception of a call or a message)), or to continue the rendering of the primary content and present the first alert content overlaying the primary content within a period of time the rendering of the primary content continues (para. [0081], note that the function switching module 173 may support a call connection function in response to a call connection request being made, and may resume playback of virtual content when a call is ended).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to determine, based on a first alert level of the first alert content, whether to pause rendering of the primary content and present the first alert content within a period of time the rendering of the primary content is paused or to continue the rendering of the primary content and present the first alert content overlaying the primary content within a period of time the rendering of the primary content continues. The suggestion/motivation for doing so would have been to provide a communication function control method for smoothly performing a communication function of an electronic device even while a function related to a body-mounted device (e.g., a head-mounted device) is performed (para. [0008]). Therefore, it would have been obvious to for Han to obtain the invention as specified in claim 11.

The proposed rejection of Han, explained in the rejection of device claims 2, 4-6, 8-10, renders obvious the steps of the method of claims 12, 14-16, 18-20 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claims 2, 4-6, 8-10 are equally applicable to claims 12, 14-16, and 18-20.

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US Publication Number 2016/0066295 A1, hereinafter “Han”) in view of Wong et al. (US Publication Number 2013/0069985 A1, hereinafter “Wong”).

(1) regarding claims 3 and 13:
Han disclosed most of the subject matter as described as above except for specifically teaching wherein the setting value is a period of a time the first electronic appliance detects a door is open. 
However, Wong teaches the setting value is a period of a time the first electronic appliance detects a door is open (para. [0109] FIG. 10 illustrates a virtual control interface for a garage door in an open state. In this example, the virtual control interface includes the text "Close garage door?").
Han and Wong are combinable because they are from the same field of endeavor. At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to teach the setting value is a period of a time the first electronic appliance detects a door is open. The suggestion/motivation for doing so would have been in order to provide a virtual control interface for controlling the target device and an identification of a defined area of the target device on which the virtual control image is to be provided (abs.). Therefore, it would have been obvious to combine Han and Wong to obtain the invention as specified in claims 3 and 13.

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US Publication Number 2016/0066295 A1, hereinafter “Han”) in view of Yajima et al. (US Publication Number 2016/0077340 A1, hereinafter “Yajima”).

(1) regarding claim 7:
Han disclosed most of the subject matter as described as above except for specifically teaching wherein the first alert content includes one or more watermark user interface elements. 
However, Yajima disclosed wherein the first alert content includes one or more watermark user interface elements (para. [0008], note that an electronic watermark acquisition unit that acquires an electronic watermark image embedded such that watermark information is not visually recognized by a user from a captured image of the outside scene, and a display image control unit that displays a watermark information corresponding image associated with the watermark information embedded in the acquired electronic watermark image on the image display unit).
Han and Yajima are combinable because they are from the same field of endeavor. At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to teach wherein the first alert content includes one or more watermark user interface elements. The suggestion/motivation for doing so would have been in order to improve usability of a HMD (para. [0008]). Therefore, it would have been obvious to combine Han and Yajima to obtain the invention as specified in claim 7 and 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Moon et al. (US Publication 2017/0295469) disclosed an electronic device and an operating method thereof, and more particularly, to an electronic device and an operating method thereof for predicting a movement location of a user and delivering information generated in home appliances to at least one electronic device present in the predicted movement location.

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HILINA K DEMETER/Primary Examiner, Art Unit 2674